418 F.2d 233
UNITED STATES of America, Plaintiff-Appellee,v.James Lee HILGENECK, Defendant-Appellant.
No. 19400.
United States Court of Appeals Sixth Circuit.
Nov. 7, 1969, Certiorari Denied Feb. 24, 1970, See 90 S.Ct.913.

Robert J. Sandler, Detroit, Mich., Boesky & Lippitt, Roger B. Boesky, Detroit, Mich., on brief, for appellant.
Joseph P. Zanglin, Asst. U.S. Atty., Detroit, Mich., Robert J. Grace, U.S. Atty., Detroit, Mich., on brief, for appellee.
Before WEICK and McCREE, Circuit Judges, and BROWN,* District judge.
PER CURIAM.


1
This appeal is from a judgment of conviction entered upon a verdict of guilty for violation of the Universal Military Training and Service Act1 by failing to comply with an order of the Local Board to report for civilian work at the University Hospital Center, Ann Arbor, Michigan.


2
In his questionnaire, appellant claimed that he should be classified in the following order, either as a Jehovah's Witness Minister, an agricultural worker, or a conscientious objector.  His Local Board classified him as I-O (conscientious objector).


3
In our opinion there was basis for this classification.  This is all that the law requires.  United States v. Mulloy, 412 F.2d 421 (6th Cir. 1969).  We find no error in the Court's instructions to the jury.


4
Appellant had a personal appearance before the Board.  He did not appeal his classification.  Later the State Selective Service Headquarters requested the Board to allow appellant to appeal, which he did, and the Appeals Board classified him I-O.  We do not construe the request as one to reopen the classification.  We find no failure on the part of the Board to accord to appellant his procedural rights.


5
We regard the summary of the meeting of the Local Board, held on April 27, 1966, as a substantial compliance with Selective Service Regulation 1666.20(c) and as authorization to the Clerk to issue the order to report for civilian work.  United States v. Boroski, 412 F.2d 668 (6th Cir. 1969).


6
Other claims of appellant have been considered and are deemed to be without merit.


7
The sentence of five years' imprisonment would seem to us to be rather severe.  We do not have before us the presentence report which may have justified the sentence.  The District Court, however, will have the opportunity to consider reduction of the sentence if request is made under Rule 35 of the Federal Rules of Criminal Procedure.  United States v. Mulloy, supra.


8
District Judge BROWN did not join in the preceding paragraph.


9
Affirmed.



*
 Honorable Bailey Brown, Chief Judge, United States District Court for the Western District of Tennessee, sitting by designation


1
 50 U.S.C. 462 Appendix